Citation Nr: 1526838	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-00 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In March 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he as a current acquired psychiatric disorder as a result of active duty service or, alternatively, that an acquired psychiatric disorder pre-existed and was aggravated by active duty service.  The Veteran underwent VA examination in connection with his claim in July 2011 and December 2013.  The July 2011 examiner opined that the Veteran did not have a diagnosis of an acquired psychiatric disorder.  The December 2013 examiner diagnosed major depressive disorder, and opined that it was less likely than not related to service.  Upon review, the Board finds these examinations and opinions insufficient for purposes of determining service connection.  Primarily, both opinions contain inconsistencies.  The July 2011 examiner noted that the Veteran had a diagnosis of PTSD, but then went on to say that the Veteran had insufficient symptoms to meet the diagnostic criteria for PTSD.  The December 2013 examiner also found that the veteran did not meet the diagnostic criteria for PTSD.  However, the December 2013 examiner noted that the Veteran had two qualifying manifestations under Criterion D of the Diagnostic and Statistical Manual of Mental Disorders (DSM) diagnostic criteria for PTSD, but went on to say that he had insufficient Criterion D manifestations even though only two are required.  As such, the Board finds that remand is warranted in order to obtain a new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Additionally, a July 2012 private opinion from Dr. R. Sword raised the possibility that an acquired psychiatric disorder, specifically PTSD, may have pre-existed and been aggravated by active duty service.  As such, this theory of entitlement should be addressed in a new VA examination and opinion.

Additionally, as it appears the Veteran receives continuous treatment through 
VA, the Board finds the RO should obtain any outstanding VA treatment records dated from November 2012 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from November 2012 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Then, schedule the Veteran for another VA examination to determine the current nature and etiology of any acquired psychiatric disorder, to include PTSD and major depressive disorder.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, VA examination reports and treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that any acquired psychiatric disorder, to include PTSD and major depressive disorder, pre-existed the Veteran's active duty service.  If it is found that an acquired psychiatric disorder pre-existed active duty service, the examiner should specify the evidence upon which this opinion is based.  If an acquired psychiatric disorder clearly and unmistakably pre-existed service, the examiner is asked to determine whether it worsened in service.  If it worsened in service, the examiner should also provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that an acquired psychiatric disorder was not aggravated during the Veteran's active duty service, and the examiner should identify the evidence upon which this opinion is based.  The examiner should address all diagnoses of record.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  In other words, it is clear and unmistakable that any worsening was due to the natural progression of the disability.

If the Veteran did not have an acquired psychiatric disorder that clearly and unmistakably pre-existed service or that was not clearly and unmistakably aggravated by service, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder, to include PTSD and major depressive disorder, began in service, was caused by service, or is otherwise related to service.  The examiner should address all diagnoses of record.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Thereafter, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




